Citation Nr: 0003511	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-10 315A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' January 10, 1997 decision in 
which it was determined that new and material evidence had 
not been submitted to reopen the moving party's claim of 
entitlement to service connection for pneumonitis.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The moving party had active service from September 1943 to 
April 1946.

This case arises before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a 
January 1997 Board decision.


FINDINGS OF FACT

1.  On January 10, 1997, the Board issued a decision in which 
it concluded that the moving party had not submitted new and 
material evidence sufficient to warrant a reopening of his 
claim of entitlement to service connection for pneumonitis.

2.  The Board's January 1997 decision was supported by 
evidence then of record; there is no evidence to substantiate 
that the applicable statutory and regulatory provisions 
existing at that time or the correct facts, as they were 
known at that time, were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's January 10, 1997 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. § 20.1400 et 
seq. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the moving party's January 1984 claim, he alleged that his 
pulmonary disorder was incurred in and aggravated by his 
active military service.  In support of his allegations, the 
moving party submitted his service medical records that 
included a report from a physical examination conducted in 
February 1946, which in pertinent part disclosed normal 
findings.  In a rating decision dated in September 1986, the 
RO denied entitlement to service connection for pulmonary 
tuberculosis to include pneumonitis.  Such rating was based 
on the absence of relevant findings in the moving party's 
service medical records and no pertinent clinical records 
until a March 1985 chest x-ray, in which the radiologist 
indicated the presence of pulmonary tuberculosis and 
pneumonitis.

Subsequently, the moving party submitted a medical 
certificate dated in March 1987 from Northern Mindanao 
Regional Training Hospital that showed treatment for 
bronchitis and to rule out Koch's disease.  Thereafter, the 
RO continued to deny entitlement to service connection for 
pulmonary tuberculosis with pneumonitis as evidenced in 
rating decisions dated in May and July 1987.

In a Board decision dated in February 1988, the Board 
determined that neither on a direct nor presumptive basis was 
the moving party entitled to service connection for pulmonary 
tuberculosis with pneumonitis due to a lack of evidence to 
substantiate the presence of pulmonary tuberculosis and 
pneumonitis in service or until many years after service.  In 
October 1991, the Board denied the moving party's request to 
reopen his claim of service connection for pneumonitis on the 
basis that new and material evidence had not been submitted.  
Those Board decisions were final and as such, the moving 
party was notified that the claims may not be reopened on the 
same factual basis.  

Again, in October 1993, the moving party submitted additional 
evidence in an attempt to reopen his service connection claim 
that included a March 1991 medical statement, not pertinent 
to the veteran's claim, and a November 1991 medical 
certificate in which a diagnosis of pneumonia, lobar was 
reported.  In a rating decision dated in November 1993, the 
RO determined that no new and material evidence had been 
submitted to reopen the moving party's service connection 
claim.  

In January 1997, the Board determined that no new and 
material evidence had been submitted in support of the moving 
party's claim of entitlement to service connection for 
pneumonitis.  At the time of that decision, the Board 
considered evidence received since the last final decision 
rendered in October 1991.  Specifically, the Board reviewed 
the March 1991 private treatment record related to symptoms 
of fever, vomiting, and chills, the November 1991 medical 
certificate that contained a diagnosis of lobar pneumonia, 
and an October 1994 private treatment record that revealed a 
diagnosis of benign prostatic hyperplasia.  

In sum, upon review of the evidence presented by the moving 
party, the Board found that evidence submitted since the 
prior final decision rendered in October 1991, in which the 
Board determined that no new and material evidence had been 
submitted in support of entitlement to service connection for 
pneumonitis, was not new and material evidence so as to 
warrant a reopening of the moving party's claim.  

In March 1998, the moving party sought reconsideration of the 
January 1997 determination asserting that the record 
contained sufficient evidence in support of his service 
connection claim so as to merit a reopening of said claim.  
At the time of the reconsideration, the moving party 
submitted a medical statement dated on February 25, 1998 from 
the Northern Mindanao Medical Center in which two medical 
doctors attested to treatment for and diagnosis of pulmonary 
tuberculosis, far advanced, bilateral, cavitary.  

Reconsideration of the January 1997 determination was denied 
in July 1998.  At the time of that denial, the moving party 
was supplied with the pertinent law and regulations 
concerning reconsideration.  The moving party was also 
informed at that time that the motion for reconsideration was 
being construed as a request for revision of a prior Board 
decision on the basis of CUE.  Further, the moving party was 
informed that any new and material evidence that he deemed 
pertinent to the claim of service connection must first be 
considered by the RO prior to review by the Board. 

Again, in November 1998, the moving party filed a motion for 
reconsideration of the January 1997 Board decision, asserting 
essentially the same allegations stated previously in support 
of his service connection claim.  In a letter dated in 
February 1999, the Board stated that the moving party had 
previously been informed of the reasons and bases for a 
denial of the prior motion for reconsideration and that 
subsequent communication from the moving party failed to 
demonstrate error in the Board's decision.  The moving party 
was provided with the notice of appellate rights following 
denials of motions for reconsideration.

In correspondence dated in March 1999, the moving party 
referred to his prior motion for reconsideration and 
submitted signed affidavits and two medical certificates 
dated in February 1998 in support of his service connection 
claim.  In May 1999, the moving party reiterated his request 
for a review of the January 1997 Board decision on the 
grounds of CUE.  

Analysis

Motions for reconsideration of prior Board decisions based on 
the premise of CUE are adjudicated pursuant to the regulatory 
provisions that pertain to revision of decisions on grounds 
of clear and unmistakable error.  38 C.F.R. § 20.1400-1411 
(1999).  Specifically, 38 C.F.R. § 20.1403 relates to what 
constitutes and what does not constitute CUE.  Overall, the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such assertions, and why the result would have been different 
but for such error or errors. Furthermore, motions that fail 
to comply with said requirements, as set forth above shall be 
denied.  38 C.F.R. § 1404(b) (1999).  As a whole, the 
regulations provide that:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.
(2) Special rule for Board decisions issued on or after July 
21, 1992. For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist. The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

In this case, the moving party has totally failed to provide 
any basis for his conclusion that the Board's January 1997 
decision contains CUE.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court), for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.  
See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

Of particular significance in this case is that the moving 
party's request primarily is based on consideration of 
evidence not before the Board at the time of the prior 
decision rendered in January 1997.  Id.  As noted above, 
pertinent regulations and law require that review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  Id.; see also 38 C.F.R. § 1403(b).  The 
moving party in this case has provided medical documents 
dated in February 1998 that relate to consultations and x-ray 
studies performed and treatment rendered for pulmonary 
tuberculosis and related complications, in addition to sworn 
affidavits that attest to a history of pneumonitis and 
bronchial disorders reportedly endured by the moving party 
during service.  The 1998 documents were not part of the 
record at the time of the January 10, 1997 Board decision, 
and thus, clearly were not part of the evidence considered in 
that denial.  

Moreover, as set forth in the moving party's request for 
reconsideration based on CUE, the moving party contends that 
the record as a whole substantiates that his pneumonitis was 
acquired during his period of active service.  A mere 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

In essence, the moving party merely is requesting a 
readjudication of the claim on the merits addressed by the 
Board in January 1997; that is not the purpose of a review 
based upon CUE.  38 C.F.R. § 20.1400.  After careful review 
of the evidence of record, the Board concludes that the 
moving party relies in part on evidence not before the Board 
at the time of the January 1997 decision.  Furthermore, the 
moving party has not set forth-specific allegations of error, 
either of fact or law, in the January 1997 decision by the 
Board.  There are no specific contentions of error of fact or 
law in the decision in question.  In fact, the contention 
amounts to a disagreement with the outcome of this decision.  
The moving party has not set forth any basis for a finding of 
error or any indication as to why the result of this decision 
would have been different but for an alleged error.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.


ORDER

The motion for reconsideration of the January 1997 Board 
decision on the grounds of CUE is denied.



		
	V. L. Jordan
Member, Board of Veterans' Appeals


 


